784 N.W.2d 49 (2010)
Steven Edward KING, Plaintiff-Appellee,
v.
STATE of Michigan, Michigan Department of Labor and Economic Growth, and Commissioner of the Office of Financial and Insurance Regulation, Defendants-Appellants.
Docket No. 140684. COA No. 288290.
Supreme Court of Michigan.
July 15, 2010.

Order
On order of the Court, the application for leave to appeal the January 21, 2010 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(H)(1). The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers.